FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is final.

This office action is in responsive to communication(s): 
Amendment filed on 2/25/2022.
Application filed on 9/24/2020 with effective filing date of 9/2/2014 based on ancestral applications 14/839916 now US Patent 9974467, 15/627069 now US Patent 11107567 and provisional applications 62/129828 and 62/044990.

The status of the claims is summarized as below:
Claims 1-12 are pending. 
Claims 1, 5, 9 are independent claims.
In the amendment, claims 1, 4-5, 8-9, 12 are amended
The objection to the specification title is maintained.

Response to Arguments

The examiner acknowledges the amendment made to claim 1, 4-5, 8-9, 12 in the amendment filed on 2/25/2022.

Applicant’s arguments filed 2/25/2022 have been fully considered but they are directed to newly amended language which is now rejected in light of new figures and paragraphs from prior cited art Mestas.


Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 1/7/2022, 1/19/2022, 1/28/2022, 2/23/2022, 3/3/2022, 3/16/2022, 4/13/2022, 4/20/2022, 5/10/2022, 6/2/2022 was/were filed after the mailing date of the Non-Final Office Action on 12/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 	The following title is suggested: Physical Activity and Workout Monitor with Weekly Workout Summary.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mestas (US Pub 20140244009, hereinafter Mestas, from IDS), in view of Mestas.

Per claim 1, Mestas teaches:
An electronic device, comprising: ([0273-0274] Fig. 72 shows a networked device that can be used to download software to track activity data gathered by a user wearable device);
	a touch-sensitive display; ([0291] Fig. 83E-83H shows user can use touch input to pull down the user interface to synchronize data from wearable monitoring device);
	one or more processors; and ([0273-0274] Fig. 72 shows a mobile networked/communication device that inherently has a processor);
	memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: ([0273-0274] Fig. 72 shows a mobile networked/communication device that inherently has memory for storing activity data);
		receiving activity data corresponding to physical activity performed by a user of the electronic device; and ([0291] activity data can be synchronized from the user wearable/monitoring device to the mobile communication device with application for tracking user activities);
		displaying, on the touch-sensitive display, a user interface that includes: [0294] Fig. 84A shows a mobile communication device with touch input screen; [0285-0286] Fig. 82A-82B shows GUI of an activity tracking application);
			a first plurality of workout indicators, wherein the first plurality of workout indicators includes a first workout indicator that corresponds to a first day of a current week and a second workout indicator that corresponds to a second day of the current week; ([0347-0349] Fig. 105 shows the user activity summary information for a week with a plurality of bar graph, which includes bars for each day of the current week; also see [0310-0311] Fig. 89B);
			…
			an additional information affordance that is displayed concurrently with the first plurality of workout indicators; ([0347-0349] Fig. 105 shows on top additional affordances to select daily/monthly/yearly view of the user activity information, concurrently with the first plurality of workout indicator/bars in the weekly summary shown; also see [0310-0311] Fig. 89B);
		wherein displaying the plurality of workout indicators includes: 
			in accordance with a determination that the activity data indicates that a first amount of activity occurred on the first day of the current week, displaying the first workout indicator with a first visual characteristic; ([0347-0349] Fig. 105 shows a weekly summary of goal completion status, where when the daily goal is met, the bar corresponding to a day with completed daily goal is displayed above the goal indicator 10501, and in a first color such as green; also see [0310-0311] Fig. 89B);
			in accordance with a determination that the activity data indicates that the first amount of activity did not occur on the first day of the current week, displaying the first workout indicator with a second visual characteristic, different from the first visual characteristic; ([0347-0349] Fig. 105 shows that when the daily goal is not met, the bar is shown in as below the goal indicator 10501, and in a different color such as red; also see [0310-0311] Fig. 89B);
			in accordance with a determination that the activity data indicates that the first amount of activity occurred on the second day of the current week, displaying the second workout indicator with the first visual characteristic; and ([0347-0349] Fig. 105 shows multiple days of the week – Sunday, Monday, etc., where if the goal was met for the day, the bar corresponding to the day is display above the goal indicator line 10501; also see [0310-0311] Fig. 89B);  
			in accordance with a determination that the activity data indicates that the first amount of activity did not occur on the second day of the current week, displaying the second workout indicator with the second visual characteristic. ([0347-0349] Fig. 105 shows multiple days of the week – Sunday, Monday, etc., where if the goal was not met for the day, the bar corresponding to the day is displayed below the goal indicator line 10501; also see [0310-0311] Fig. 89B);
	detecting a user input directed to the additional information affordance; and ([0348] Fig. 105A-B show that a monthly view can be selected by a user);
	in response to detecting the user input directed to the additional information affordance: ([0348] Fig. 105A-B show that a monthly view can be selected by a user);
		ceasing to display the user interface; and ([0348] Fig. 105A-B show that the weekly view of user activity was ceased to be displayed, and a monthly view is shown in response to user selection of the “month” button);

		displaying, on the touch-sensitive display, a second plurality of workout indicators, wherein the second plurality of workout indicators include a third workout indicator that corresponds to the first day of a current week, a fourth workout indicator that corresponds to the second day of the current week, and a fifth workout indicator that corresponds to a first day of a previous week; and a sixth workout indicator that corresponds to a first day of a week two weeks ago, wherein displaying the second plurality of workout indicators includes: ([0348] Fig. 105A-B show a second plurality of workout indicator for the month of February up until the current day – 25 days, including at least two days of the current week, one day from the previous week, and one day from two weeks ago);
			in accordance with a determination that the activity data indicates that the first amount of activity occurred on the first day of the current week, displaying the third workout indicator with a third visual characteristic; ([0348] Fig 105A-B show when the activity data for the day met the goal, the bar corresponding to that day is displayed as above the goal line, and different color such as green can be used to represent when the goal was completed);
			in accordance with a determination that the activity data indicates that the first amount of activity did not occur on the first day of the current week, displaying the third workout indicator with a fourth visual characteristic, different from the third visual characteristic; ([0348] Fig 105A-B show when the activity data for the day did not meet the goal, the bar corresponding to that day is displayed as lower than the goal line, and different color such as yellow or red can be used to represent the goal incompletion ranges);
			in accordance with a determination that the activity data indicates that the first amount of activity occurred on the second day of the current week, displaying the fourth workout indicator with the third visual characteristic; ([0348] Fig 105A-B show when the activity data for the day met the goal, the bar corresponding to that day is displayed as above the goal line, and different color such as green can be used to represent when the goal was completed);
			in accordance with a determination that the activity data indicates that the first amount of activity did not occur on the second day of the current week, displaying the fourth workout indicator with the fourth visual characteristic, different from the third visual characteristic; ([0348] Fig 105A-B show when the activity data for the day did not meet the goal, the bar corresponding to that day is displayed as lower than the goal line, and different color such as yellow or red can be used to represent the goal incompletion ranges);
			in accordance with a determination that the activity data indicates that the first amount of activity occurred on the first day of the previous week, displaying the fifth workout indicator with a third visual characteristic; ([0348] Fig 105A-B show when the activity data for the day met the goal, the bar corresponding to that day is displayed as above the goal line, and different color such as green can be used to represent when the goal was completed);
			in accordance with a determination that the activity data indicates that the first amount of activity did not occur on the first day of the previous week, displaying the fifth workout indicator with a fourth visual characteristic, different from the third visual characteristic; ([0348] Fig 105A-B show when the activity data for the day did not meet the goal, the bar corresponding to that day is displayed as lower than the goal line, and different color such as yellow or red can be used to represent the goal incompletion ranges);
			in accordance with a determination that the activity data indicates that the first amount of activity occurred on the first day of the week two weeks ago, displaying the sixth workout indicator with the third visual characteristic; and  ([0348] Fig 105A-B show when the activity data for the day met the goal, the bar corresponding to that day is displayed as above the goal line, and different color such as green can be used to represent when the goal was completed);

			in accordance with a determination that the activity data indicates that the first amount of activity did not occur on the first day of the week two weeks ago, displaying the sixth workout indicator with the fourth visual characteristic, different from the third visual characteristic([0348] Fig 105A-B show when the activity data for the day did not meet the goal, the bar corresponding to that day is displayed as lower than the goal line, and different color such as yellow or red can be used to represent the goal incompletion ranges);

	Although Mestas teaches displaying of user activity summary data in weekly or monthly view (Fig. 105, 105A-B), Mestas does not explicitly teach displaying weekly summary data along with an achievement area in a GUI; however, Mestas teaches in another embodiment of user interface for tracking activity where number of consecutive days are shown along with achievements in Fig. 82A, where section 8207 can include recent activity periods such as days, weeks, and section 8209, 8211 can include various user achievements/trophies:
			an achievement area including a first achievement user interface object corresponding to a first achievement of the user and a second achievement user interface object corresponding to a second achievement of the user, wherein the first achievement of the user and the second achievement of the user are based on the activity data; and ([0285-0286] Fig. 82A-82B shows the user profile information which also includes Records section 8209 and Trophies section 8211, where “Best Day” and “Best Week”, among other achievements are shown – first and second achievement user interface object);
	Both embodiments of Mestas are analogous arts because they both teach displaying user activity summary information. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both the teachings of Mestas before him/her, to modify the first teachings of Mestas to include the second teachings of Mestas so that weekly summary of the user activity information can be included in the user profile page along with other information such as user achievements and trophies. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide an easier way to track and view user activity summary for selectable period such as week, month, year, etc., and display the relevant information in one place in the user profile page for user’s convenience. 

Per claim 3, Mestas further teaches:
The electronic device of claim 1, wherein displaying the achievement area including the first achievement user interface object corresponding to the first achievement of the user includes: 
		in accordance with a determination that the activity data indicates that the first achievement of the user is completed, displaying the first achievement user interface object with a visual indication that the first achievement of the user was completed; and ([0336] when the user achieve a streak, e.g. of 3 days, a trophy may be provided to the user; [0285-0286] Fig. 82A-82B shows a trophy section to display trophies earned by the user);
		in accordance with a determination that the activity data indicates that the first achievement of the user is not completed, forgoing displaying the first achievement user interface object with the visual indication. ([0285-0286] Fig. 82B shows when there is no achievement completed, no trophies are shown in the interface).

Per claim 5, claim 5 is a medium claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 9, claim 9 is a method claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 7 and 11, claims 7 and 11 contain limitations that are substantially the same as claim 3, and are likewise rejected.

Claim(s) 2, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mestas (US Pub 20140244009, hereinafter Mestas, from IDS), in view of Mestas, and Chelst (US Pub 20140174413, hereinafter Chelst).

Per claim 2, Mestas further teaches workout indicators with arches and completion status check marks for each day of the week (Fig. 98A [0335]); but Mestas does not teach a ring with filled areas as indicator; Chelst teaches:
The electronic device of claim 1, wherein the first workout indicator includes a first ring and the second workout indicator includes a second ring, wherein the first visual characteristic includes the first ring having a first filled area and the second visual characteristic includes the second ring having a second filled area, and wherein the first filled area is greater than the second filled area. ([0047, 0053] Fig. 4 shows three different ring shaped indicators 450 showing the percentage of times the user has completed the goal for each games the user is engaged in).
	Chelst and Mestas are analogous arts because Chelst also teaches user interface objects for goal completions. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Chelst  and Mestas before him/her, to modify the teachings of Mestas to include the teachings of Chelst so that ring shaped completion status can be used as icons for activity tracking for days of the week. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide an indicator to help users to visualize the percentage of completion of goal. 

Per claim 6, 10, claims 6 and 10 contain limitations that are substantially the same as claim 2, and are likewise rejected.

Claim(s) 4, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mestas (US Pub 20140244009, hereinafter Mestas, from IDS), in view of Mestas, and Rottler et al. (US Pub 20100062905, hereinafter Rottler, from IDS).

Per claim 4, Mestas further teaches:
The electronic device of claim 1, wherein displaying, on the touch-sensitive display, the user interface includes display of: 
	the first plurality of workout indicators; ([0348-0349] Fig. 105 shows weekly summary of user activity; also see [0310-0311] Fig. 89B);
	the achievement area; and ([0285-0286] Fig. 82A-82B shows concurrent display of activity section 8207 which can display weekly grouped user activity information, and Records and Trophies sections);

	But Mestas does not explicitly teach an achievement menu object; Rottler teaches:
	an achievement menu user interface object; and ([0104] Fig. 15 shows “personal Bests” menu option, which is selectable to display personal bests in Fig. 17);
the one or more programs include instructions for: 
		detecting a user input corresponding to selection of the achievement menu user interface object; and 
		in response to detecting the user input: 
			ceasing to display the user interface; and 
			displaying, on the touch-sensitive display, a second user interface including the first achievement user interface object and the second achievement user interface object. ([0104] [0104] Fig. 15 shows “personal Bests” menu option, which is selectable to display at least two personal bests in Fig. 17).
	Rottlers and Mestas are analogous arts because Rottlers also teaches workout user interface for tracking user activities. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having both Rottlers and Mestas before him/her, to modify the teachings of Mestas to include the teachings of Rottlers so that user achievement menu can be made available to users for review details on user achievements. One would be motivated to make the combination, with a reasonable expectation of success, because it would save screen real estate to provide more details and complete list of user achievements. 

Per claim 8, 12, claims 8 and 12 contain limitations that are substantially the same as claim 4, and are likewise rejected.

Conclusion

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/25/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176